DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Specification Objection: 
Applicant’s amendments to the Specifications have overcome the Title Objection previously set forth in the Non-Final Office Action.
Applicant’s amendments to the Specifications does not overcome the Abstract Objection previously set forth in the Non-Final Office Action; therefore, the Abstract Objection is maintained in the Final Office Action. 
With respect to Claim Objections: 
Applicant’s amendments to the Claims have overcome the Claim Objections previously set forth in the Non-Final Office Action. 
With respect to 35 U.S.C. 112(b) Rejection: 
Applicant’s amendments to the 35 U.S.C. 112(b) Rejection have overcome the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action. 

Response to Arguments
With respect to 35 U.S.C. 112(f) Interpretation: 
The Applicant(s)’ Argument: 
“Certain features in the claims are interpreted by the Office Action under 35 U.S.C. § 112(f). Applicants do not concede that these claim features should be interpreted under § 112(f). However, it is noted that claims interpreted under 35 U.S.C. §112(f) should be interpreted to cover the structure disclosed in the specification for performing the recited function, and equivalents thereof. See MPEP 2181.”
The Examiner’s Response:  
Examiner respectfully disagrees because:
The limitation “energy storage unit” in claim 12 (lines 3, 5), claim 13 (line 2), claim 21 (lines 2-4), claim 22 (line 2), claim 23 (lines 2-3) uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “energy storage” (Prong B); and the term “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “energy storage unit” invokes 35 U.S.C. 112(f), and will be interpreted as “a unit which is provided to store in particular electrical energy, for the generation of an electrical voltage and/or an electrical current for application to main switch contacts” and “the energy storage unit is formed by at least one electrical capacitance”, as indicated by Specification [Par.0006 lines 8-13], and equivalents. 
The limitation “discharge unit configured to discharge the energy storage unit” in claim 12 (lines 4-5) and claim 21 (lines 3-4) uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “configured to discharge in a discharging operating mode” (Prong B); and the term “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “discharge unit” in claim 12 (lines 4-5) and claim 21 (lines 3-4) invokes 35 U.S.C. 112(f), and will be interpreted as “a unit which is electrically connected in particular to the energy storage element and in particular in a discharging operating mode is provided, in particular to discharge at least partially, preferably completely in particular electrical energy stored by the energy storage element, in particular a charge potential present at the energy storage element, and in particular to absorb a discharge current from the energy storage unit by means of a flow that can be switched by means of a main switching unit and preferably to conduct it to at least one consumer electrically connected to the electrical main switching unit, in particular an induction heating element”, as indicated by Specification (Par.0006 lines 13-20), and equivalents.
The limitation “an adjustment unit connected to the main switching unit and configured to influence a discharge parameter in the discharging operating mode” in claim 13 (lines 2-4), and the limitation “an adjustment unit is configured to influence a discharge parameter in the discharging operating mode” claim 23 (lines 5-6) use generic place holder “unit” (Prong A); the term “unit” is modified by functional language “configured to influence a discharge parameter in the discharging operating mode” (Prong B); and the term “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “adjustment unit” invokes 35 U.S.C. 112(f), and will be interpreted as “a unit advantageously connected, in particular electrically, to the main switching unit, which is provided to influence a discharge parameter, in particular the discharge parameter of the energy storage unit. In particular, the adjustment unit is embodied as an electrical circuit and is electrically connected in particular to the main switching unit and/or in particular to the energy storage unit”, as indicated by Specification (Par.0008 lines 4-10), and equivalents.
The limitation “discharging an energy storage unit with a discharge current in a discharging operating mode by a discharge unit” in claim 22 (lines 2-3). This limitation uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “discharging an energy storage unit in a discharging operating mode” (Prong B); and the “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “discharge unit” in claim 22 (lines 2-3) invokes 35 U.S.C. 112(f), and will be interpreted as “a unit which is electrically connected in particular to the energy storage element and in particular in a discharging operating mode is provided, in particular to discharge at least partially, preferably completely in particular electrical energy stored by the energy storage element, in particular a charge potential present at the energy storage element, and in particular to absorb a discharge current from the energy storage unit by means of a flow that can be switched by means of a main switching unit and preferably to conduct it to at least one consumer electrically connected to the electrical main switching unit, in particular an induction heating element”, as indicated by Specification (Par.0006 lines 13-20), and equivalents.
With respect to 35 U.S.C. 102 and 103 Rejections: 
Applicant’s Arguments on pages 8-11 (Remarks) with respect to claims 12-30 have been considered but are moot based on new ground(s) of rejection necessitated by amendments.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains, where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(B) and §608.01 (C) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “energy storage unit” in claim 12 (lines 3, 5), claim 13 (line 2), claim 21 (lines 2-4), claim 22 (line 2), claim 23 (lines 2-3) uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “energy storage” (Prong B); and the term “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “energy storage unit” invokes 35 U.S.C. 112(f), and will be interpreted as “a unit which is provided to store in particular electrical energy, for the generation of an electrical voltage and/or an electrical current for application to main switch contacts” and “the energy storage unit is formed by at least one electrical capacitance”, as indicated by Specification [Par.0006 lines 8-13], and equivalents. 
The limitation “discharge unit configured to discharge the energy storage unit” in claim 12 (lines 4-5) and claim 21 (lines 3-4) uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “configured to discharge in a discharging operating mode” (Prong B); and the term “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “discharge unit” invokes 35 U.S.C. 112(f), and will be interpreted as “a unit which is electrically connected in particular to the energy storage element and in particular in a discharging operating mode is provided, in particular to discharge at least partially, preferably completely in particular electrical energy stored by the energy storage element, in particular a charge potential present at the energy storage element, and in particular to absorb a discharge current from the energy storage unit by means of a flow that can be switched by means of a main switching unit and preferably to conduct it to at least one consumer electrically connected to the electrical main switching unit, in particular an induction heating element”, as indicated by Specification (Par.0006 lines 13-20), and equivalents.
The limitation “an adjustment unit connected to the main switching unit and configured to influence a discharge parameter in the discharging operating mode” in claim 13 (lines 2-4), and the limitation “an adjustment unit is configured to influence a discharge parameter in the discharging operating mode” claim 23 (lines 5-6) use generic place holder “unit” (Prong A); the term “unit” is modified by functional language “configured to influence a discharge parameter in the discharging operating mode” (Prong B); and the term “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “adjustment unit” invokes 35 U.S.C. 112(f), and will be interpreted as “a unit advantageously connected, in particular electrically, to the main switching unit, which is provided to influence a discharge parameter, in particular the discharge parameter of the energy storage unit. In particular, the adjustment unit is embodied as an electrical circuit and is electrically connected in particular to the main switching unit and/or in particular to the energy storage unit”, as indicated by Specification (Par.0008 lines 4-10), and equivalents.
The limitation “discharging an energy storage unit with a discharge current in a discharging operating mode by a discharge unit” in claim 22 (lines 2-3). This limitation uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “discharging an energy storage unit in a discharging operating mode” (Prong B); and the “unit” is not modified by sufficient structure, material or acts for performing the claimed function (Prong C). Therefore, the limitation “discharge unit” invokes 35 U.S.C. 112(f), and will be interpreted as “a unit which is electrically connected in particular to the energy storage element and in particular in a discharging operating mode is provided, in particular to discharge at least partially, preferably completely in particular electrical energy stored by the energy storage element, in particular a charge potential present at the energy storage element, and in particular to absorb a discharge current from the energy storage unit by means of a flow that can be switched by means of a main switching unit and preferably to conduct it to at least one consumer electrically connected to the electrical main switching unit, in particular an induction heating element”, as indicated by Specification (Par.0006 lines 13-20), and equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following limitations were NOT interpreted under 35 U.S.C. 112(f):
“main switching unit” in claim 13 (line 2), claim 15 (lines 2-3), claim 18 (line 3), claim 19 (lines 1-2), claim 23 (lines 2, 4), claim 25 (line 2), claim 28 (line 2), claim 29 (line 1). This limitation uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “main switching” (Prong B); and the “unit” is modified by sufficient structure, material or acts for performing the claimed function: “switching” (fails Prong C). Therefore, the limitation “main switching unit” does not invoke 112(f).
“discharge unit includes a main switching unit” in claim 13 (line 1-2). This limitation uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “discharge” (Prong B); and the “unit” is modified by sufficient structure, material or acts for performing the claimed function: “includes a main switching unit” (fails Prong C). Therefore, the limitation “main switching unit” does not invoke 112(f).
“adjustment switching unit” in claim 17 (line 2), claim 18 (line 2), claim 27 (line 2), claim 28 (lines 2). This limitation uses generic place holder “unit” (Prong A); the term “unit” is modified by functional language “adjustment switching” (Prong B); and the “unit” is modified by sufficient structure, material or acts for performing the claimed function: “switching” (fails Prong C). Therefore, the limitation “adjustment switching unit” does not invoke 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Almolda Fandos et al. (Pub. No. EP 1931177 A1, previously cited) in view of Sung (Pub. No. KR 970058351 A, newly cited).
Regarding claim 12, Almolda Fandos discloses a household appliance device (heating device 10, fig.1), in particular a cooking appliance device (“induction cooking device”, Par.0005), comprising: 
an energy storage unit (two capacitor branches 54, 56, each with a pair of capacitors and power unit 44; fig.3); and 
a discharge unit (load-relieving unit 82, fig.3) configured to discharge (“load-relieving”, Par.0037) (load-relieving unit 82 configured to discharge power unit 44 as indicated by Par.0037) [Par.0037 cited: “…load-relieving unit 82 which is intended to load-relieving the power units 44, 46 in their operation…”] 

    PNG
    media_image1.png
    911
    926
    media_image1.png
    Greyscale

Almolda Fandos does not discloses:
with a discharge current in a discharging operating mode at least partially in an at least essentially linear manner, wherein the discharge current is essentially constant in the discharging operating mode.
Sung teaches a power control circuit of an induction heating device (Abstract) comprising:
an energy storage unit (storage capacitor, claim 3) and 
a discharge unit (second current source, claim 3), wherein:
the discharge unit (second current source, claim 3) configured to discharge the energy storage unit (storage capacitor, claim 3) with a discharge current (“discharging the constant current”, claim 3) in a discharging operating mode at least partially in an at least essentially linear manner, wherein the discharge current is essentially constant in the discharging operating mode (the second current source configured to discharge the storage capacitor with a discharge current, wherein the discharge current is constant current, as indicated by Claim 3) [Claim 3 cited: “a second current source for constantly discharging the constant current of the storage capacitor”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Almolda Fandos to include the teaching of discharging the energy storage unit with a constant discharge current, as taught by Sung, because by doing so, the power unit as disclosed by Almolda Fandos would be able to avoid high heat output, overload, and/or high load over a long period of time without partially taking over power in at least one operating mode.  

Regarding claim 13, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses: 
wherein the discharge unit (load-relieving unit 82, fig.3) includes 
a main switching unit (switching means 62 & 64, fig.3) [Par.0038 cited: “…relief unit 82 has the control unit 80 and the switching means 62, 64…”] connected in series with the energy storage unit (two capacitor branches 54, 56, each with a pair of capacitors and power unit 44; fig.3) [as shown in fig.3, switching means 62, 64 are connected in series with capacitor branch 54; additionally, switching means 62 is connected in series with power unit 44], and 
an adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) [Par.0036 cited: “…sensor unit 74 also has two ammeters 78…”; Claim 8 cited: “…sensor unit (74) has a sensor means (76)…”] connected to the main switching unit (switching means 62 & 64, fig.3) [as shown in fig.3, ammeter 78 is connected to switching means 62, 64] and configured to influence a discharge parameter (temperature parameters VT, KS, fig.3) [it is noted that “discharge parameter” is being interpreted as “a parameter, in particular of a discharged component, in particular of the energy storage unit, which in particular is correlated with the discharging of the energy storage unit. In particular, a discharge parameter can be correlated with a discharge current, with a discharge voltage and/or a charge potential, and can in particular can have a magnitude which is advantageously embodied proportionally to the discharge current, the discharge voltage and/or the charge potential” as indicated by application’s specification Par.0006 lines 13-20] in the discharging operating mode (“load-relieving”, Par.0037) [Claim 5 cited: “…sensor unit (74) for detecting a parameter (VT, KS) with which the relief unit (82) is operatively connected.”].

Regarding claim 14, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses:  
wherein the discharge parameter (temperature parameters VT, KS, fig.3) is correlated with the discharge current (it is noted that the load-relieving unit is discharging with a discharge current based on the temperature parameters VT & KS detected by sensor 74; thus, temperature parameters from load-relieving operation is correlated with the discharge current) [Par.0014 cited: “…A relief strategy for the relief unit that is tailored to a current parameter of the power unit can advantageously be achieved if the sensor unit is provided for detecting a parameter of at least the first power unit …”].

Regarding claim 15, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses: 
wherein the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) is arranged between a control connection (control unit 80, fig.3) and a power connection (power unit 46, fig.3) [as shown in fig.3, one of the ammeters 78 is arranged between control unit 80 and power unit 46] of the main switching unit (switching means 62, 64, fig.3) [Par.0034 cited: “...switching means 62, 64 can thus be used to connect the heating elements 18 either to the power unit 44 or to the power unit 46...”].

Regarding claim 16, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses:  
wherein the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) is self-controlling (self-controlling as cited in Par.0036) [Par.0036 cited: “…sensor means 76 can be in direct contact with a respective switching means 48 or they can detect the temperature parameter VT without touching the respective switching means 48…”].

Regarding claim 17, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses:  
wherein the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) comprises an adjustment switching unit (switching means 48, fig.3) [it is noted that “adjustment switching unit” is being interpreted as “the adjustment switching unit comprises at least one adjustment switching element embodied as a MOSFET” as indicated by Application’s Specification Par.0012 lines 3-6] [it is noted that in Almolda Fandos Par.0034 cited: “…switching means 48 are in the form of an IGBT (Insulated Gate Bipolar Transistor), for example. The use of other switching means that appear useful to those skilled in the art, such as e.g. the use of Mosfet (Metal Oxide Semiconductor Field Effect Transistor or Metal Oxide Semiconductor Field Effect Transistor) is conceivable…”].

Regarding claim 18, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses: 
wherein the adjustment switching unit (switching means 48, fig.3) includes a control connection (control unit 20, fig.3) [Par.0035 cited: “…switching processes of the switching means 48 are controlled during operation by the control unit 20…”], which is connected with a power connection (power unit 46, fig.3) [Par.0035 cited: “…connections of the switching means 48 to the control unit 20 are shown in dashed lines…”; it is noted that as shown in fig.3, control unit 20 is connected with power unit 46 via switching means 48] of the main switching unit (switching means 62 & 64, fig.3) [Par.0034 cited: “...switching means 62, 64 can thus be used to connect the heating elements 18 either to the power unit 44 or to the power unit 46...”].

Regarding claim 21, Almolda Fandos discloses a household appliance (heating device 10, fig.1), in particular a cooking appliance (“induction cooking device”, Par.0005), comprising a household appliance device (heating device 10, fig.1), said household appliance device (heating device 10, fig.1) comprising: 
an energy storage unit (two capacitor branches 54, 56, each with a pair of capacitors and power units 44; fig.3), and 
a discharge unit (load-relieving unit 82, fig.3) configured to discharge (“load-relieving”, Par.0037) (load-relieving unit 82 configured to discharge power units 44 as indicated by Par.0037) [Par.0037 cited: “…load-relieving unit 82 which is intended to load-relieving the power units 44, 46 in their operation…”].
Almolda Fandos does not discloses:
with a discharge current in a discharging operating mode at least partially in an at least essentially linear manner, wherein the discharge current is essentially constant in the discharging operating mode.
Sung teaches a power control circuit of an induction heating device (Abstract) comprising:
an energy storage unit (storage capacitor, claim 3) and 
a discharge unit (second current source, claim 3), wherein:
the discharge unit (second current source, claim 3) configured to discharge the energy storage unit (storage capacitor, claim 3) with a discharge current (“discharging the constant current”, claim 3) in a discharging operating mode at least partially in an at least essentially linear manner, wherein the discharge current is essentially constant in the discharging operating mode (the second current source configured to discharge the storage capacitor with a discharge current, wherein the discharge current is constant current, as indicated by Claim 3) [Claim 3 cited: “a second current source for constantly discharging the constant current of the storage capacitor”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Almolda Fandos to include the teaching of discharging the energy storage unit with a constant discharge current, as taught by Sung, because by doing so, the power unit as disclosed by Almolda Fandos would be able to avoid high heat output, overload, and/or high load over a long period of time without partially taking over power in at least one operating mode.  

Regarding claim 22, Almolda Fandos discloses a method for operating a household appliance device (heating device 10, fig.1), comprising: 
discharging (“load-relieving”, Par.0037) an energy storage unit (two capacitor branches 54, 56, each with a pair of capacitors and power unit 44; fig.3) in a discharging operating mode (“load-relieving”, Par.0037) by a discharge unit (load-relieving unit 82, fig.3) (load-relieving unit 82 configured to discharge power unit 44 as indicated by Par.0037) [Par.0037 cited: “…load-relieving unit 82 which is intended to load-relieving the power units 44, 46 in their operation…”]
Almolda Fandos does not discloses:
at least essentially linearly discharging with a discharge current, wherein the discharge current is essentially constant in the discharging operating mode
Sung teaches a power control circuit of an induction heating device (Abstract) comprising:
an energy storage unit (storage capacitor, claim 3) and 
a discharge unit (second current source, claim 3), and
at least essentially linearly discharging the energy storage unit (storage capacitor, claim 3) with a discharge current (“discharging the constant current”, claim 3) in a discharging operating mode by the discharge unit (second current source, claim 3), wherein the discharge current is essentially constant in the discharging operating mode (the second current source configured to discharge the storage capacitor with a discharge current, wherein the discharge current is constant current, as indicated by Claim 3) [Claim 3 cited: “a second current source for constantly discharging the constant current of the storage capacitor”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Almolda Fandos to include the teaching of discharging the energy storage unit with a constant discharge current, as taught by Sung, because by doing so, the power unit as disclosed by Almolda Fandos would be able to avoid high heat output, overload, and/or high load over a long period of time without partially taking over power in at least one operating mode.  

Regarding claim 23, Almolda Fandos in view of Sung teach the method as set forth above, Almolda Fandos also discloses further comprising: 
connecting a main switching unit (switching means 62 & 64, fig.3) of the discharge unit (load-relieving unit 82, fig.3) [Par.0038 cited: “…relief unit 82 has the control unit 80 and the switching means 62, 64…”] in series with the energy storage unit (two capacitor branches 54, 56, each with a pair of capacitors and power unit 44; fig.3) [it is noted that as shown in fig.3, switching means 62, 64 are connected in series with capacitor branch 54; additionally, switching means 62 is connected in series with power unit 44]; and 
connecting an adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) of the discharge unit (load-relieving unit 82, fig.3) [Par.0038 cited: “…sensor unit 74 is operatively connected to the control unit 80 of the relief unit 82…”] to the main switching unit (switching means 62 & 64, fig.3) [it is noted that as shown in fig.3, sensor unit 74 has ammeter 78, ammeter 78 is connected to switching means 62, 64], 
wherein the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) is configured to influence a discharge parameter (temperature parameters VT, KS, fig.3) [it is noted that “discharge parameter” is being interpreted as “a parameter, in particular of a discharged component, in particular of the energy storage unit, which in particular is correlated with the discharging of the energy storage unit. In particular, a discharge parameter can be correlated with a discharge current, with a discharge voltage and/or a charge potential, and can in particular can have a magnitude which is advantageously embodied proportionally to the discharge current, the discharge voltage and/or the charge potential” as indicated by application’s specification Par.0006 lines 13-20] in the discharging operating mode (“load-relieving”, Par.0037) [Claim 5 cited: “…sensor unit (74) for detecting a parameter (VT, KS) with which the relief unit (82) is operatively connected.”].

Regarding claim 24, Almolda Fandos in view of Sung teach the method as set forth above, Almolda Fandos also discloses: 
wherein the discharge parameter (temperature parameters VT, KS, fig.3) is correlated with the discharge current (it is noted that the load-relieving unit is discharging with a discharge current based on the temperature parameters VT & KS detected by sensor 74; thus, temperature parameters from load-relieving operation is correlated with the discharge current) [Par.0014 cited: “…A relief strategy for the relief unit that is tailored to a current parameter of the power unit can advantageously be achieved if the sensor unit is provided for detecting a parameter of at least the first power unit …”].

Regarding claim 25, Almolda Fandos in view of Sung teach the method as set forth above, Almolda Fandos also discloses: 
further comprising arranging the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) between a control connection (control unit 80, fig.3) and a power connection (power unit 46, fig.3) [it is noted that as shown in fig.1, one of the ammeters 78 is arranged between control unit 80 and power unit 46] of the main switching unit (switching means 62, 64, fig.3) [Par.0034 cited: “...switching means 62, 64 can thus be used to connect the heating elements 18 either to the power unit 44 or to the power unit 46...”].

Regarding claim 26, Almolda Fandos in view of Sung teach the method as set forth above, Almolda Fandos also discloses: 
wherein the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) is self-controlling (self-controlling as indicated by Par.0036) [Par.0036 cited: “…sensor means 76 can be in direct contact with a respective switching means 48 or they can detect the temperature parameter VT without touching the respective switching means 48…”].

Regarding claim 27, Almolda Fandos in view of Sung teach the method as set forth above, Almolda Fandos also discloses: 
wherein the adjustment unit (sensor unit 74 has sensor means 76 and two ammeters 78, fig.3) comprises an adjustment switching unit (switching means 48, fig.3) [it is noted that “adjustment switching unit” is being interpreted as “the adjustment switching unit comprises at least one adjustment switching element embodied as a MOSFET” as indicated by Application’s Specification Par.0012 lines 3-6] [it is noted that in Almolda Fandos Par.0034 cited: “…switching means 48 are in the form of an IGBT (Insulated Gate Bipolar Transistor), for example. The use of other switching means that appear useful to those skilled in the art, such as e.g. the use of Mosfet (Metal Oxide Semiconductor Field Effect Transistor or Metal Oxide Semiconductor Field Effect Transistor) is conceivable…”].

Regarding claim 28, Almolda Fandos in view of Sung teach the method as set forth above, Almolda Fandos also discloses further comprising: 
connecting a control connection (control unit 20, fig.3) of the adjustment switching unit (switching means 48, fig.3) [Par.0035 cited: “…switching processes of the switching means 48 are controlled during operation by the control unit 20…”] with a power connection (power unit 46, fig.3) [Par.0035 cited: “…connections of the switching means 48 to the control unit 20 are shown in dashed lines…”; it is noted that as shown in fig.3, control unit 20 is connected with powers 44 & 46 via switching means 48] of the main switching unit (switching means 62 & 64, fig.3) [Par.0034 cited: “...switching means 62, 64 can thus be used to connect the heating elements 18 either to the power unit 44 or to the power unit 46...”].

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Almolda Fandos et al. (Pub. No. EP 1931177 A1, previously cited) in view of Sung (Pub. No. KR 970058351 A, newly cited), and further in view of Anton Falcon et al. (Pub. No. EP 2506673 A2, previously cited).
Regarding claim 19, Almolda Fandos in view of Sung teaches the apparatus as set forth above, Almolda Fandos also discloses: 
wherein the main switching unit (switching means 62 & 64, fig.3) comprises an inverter switch [Par.0034 cited: “…The power units 44, 46 are each designed as an inverter…”, “...switching means 62, 64 can thus be used to connect the heating elements 18 either to the power unit 44 or to the power unit 46…”]. 
However, Almolda Fandos in view of Sung does not teach: 
the main switching unit has a switching time of at most 10 ms.
Anton Falcon teaches an induction hob [Par.0002] comprising: 
a switch (switching section 93 represents switching arrangement 64, Par.0020, figs.2 & 3) is embodied as an inverter switch [Par.0020 cited: “…In this switching section 93, the switching arrangement 64 is switched over from a connection of the power converter 30 to the first consumer 20 to a connection of the power converter 30 to the second consumer 22…”; in addition, Par.0002 cited: “…Induction hobs are known in which an inverter alternately supplies two induction heating units with electricity…”; Par.0017 cited: “…an induction hob device with four consumers 20, 22, 24, 26 designed as induction heating units…”; therefore, switch arrangement 64 is embodied as an inverter switch] and has a switching time (duration of switching operation, Par.0020 lines 14-15) of at most 10 ms [Par.0020 lines 14-15 cited: “...switching section 93, which has a duration of 7 ms...”; it is noted that 7 ms is less than 10 ms]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a simple substitution of switching element, as taught by Anton Falcon, for switching means as disclosed by Almolda Fandos, because the substitution of one known element for another with no change in their respective functions, and the modification would have yielded a predictable result of drawing electrical power from the power converter via at least one switching element [Anton Falcon, Par.0012].

Regarding claim 29, Almolda Fandos in view of Sung teaches the method as set forth above, Almolda Fandos also discloses: 
wherein the main switching unit (switching means 62 & 64, fig.3) comprises an an inverter switch [Par.0034 cited: “…The power units 44, 46 are each designed as an inverter…”, “...switching means 62, 64 can thus be used to connect the heating elements 18 either to the power unit 44 or to the power unit 46…”]. 
However, Almolda Fandos in view of Sung does not teach: 
the main switching unit has a switching time of at most 10 ms.
Anton Falcon teaches an induction hob [Par.0002] comprising: 
a switch (switching section 93 represents switching arrangement 64, Par.0020, figs.2 & 3) is embodied as an inverter switch [Par.0020 cited: “…In this switching section 93, the switching arrangement 64 is switched over from a connection of the power converter 30 to the first consumer 20 to a connection of the power converter 30 to the second consumer 22…”; in addition, Par.0002 cited: “…Induction hobs are known in which an inverter alternately supplies two induction heating units with electricity…”; Par.0017 cited: “…an induction hob device with four consumers 20, 22, 24, 26 designed as induction heating units…”; therefore, switch arrangement 64 is embodied as an inverter switch] and has a switching time (duration of switching operation, Par.0020 lines 14-15) of at most 10 ms [Par.0020 lines 14-15 cited: “...switching section 93, which has a duration of 7 ms...”; it is noted that 7 ms is less than 10 ms]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a simple substitution of switching element, as taught by Anton Falcon, for switching means as disclosed by Almolda Fandos, because the substitution of one known element for another with no change in their respective functions, and the modification would have yielded a predictable result of drawing electrical power from the power converter via at least one switching element [Anton Falcon, Par.0012].

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Almolda Fandos et al. (Pub. No. EP 1931177 A1, previously cited) in view of Sung (Pub. No. KR 970058351 A, newly cited), and further in view of Fattorini et al. (US Pub. No. 2015/0208467 A1, previously cited).
Regarding claim 20, Almolda Fandos in view of Sung teaches the apparatus as set forth above, but does not teach: 
wherein the discharge unit is embodied at least partially using a surface-mounted-device design.
However, Fattorini teaches: 
components of induction heating generator [note that induction heating generator here is part of induction cooking hob; Fattorini, Par.0021 cited: “...an induction cooking hob including at least one induction heating generator mentioned above...”] are surface mounted devices (SMD) [Par.0013 cited: “…components of the induction heating generator are surface mounted devices (SMD)…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge unit, as taught by Almolda Fandos in view of Sung, by incorporating the teachings of surface mount devices (SMD), as taught by Fattorini, in order for electrical components of the induction heating generator are arranged on one single printed circuit board as single printed circuit board contributes to the compact arrangement of the induction heating generator [Fattorini, Par.0012]. 

Regarding claim 30, Almolda Fandos in view of Sung teaches the method as set forth above, but does not teach: 
wherein the discharge unit is embodied at least partially using a surface-mounted-device design.
However, Fattorini teaches: 
components of induction heating generator [note that induction heating generator here is part of induction cooking hob; Fattorini, Par.0021 cited: “...an induction cooking hob including at least one induction heating generator mentioned above...”] are surface mounted devices (SMD) [Par.0013 cited: “…components of the induction heating generator are surface mounted devices (SMD)…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge unit, as taught by Almolda Fandos in view of Sung, by incorporating the teachings of surface mount devices (SMD), as taught by Fattorini, in order for electrical components of the induction heating generator are arranged on one single printed circuit board as single printed circuit board contributes to the compact arrangement of the induction heating generator [Fattorini, Par.0012]. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Peters (U.S. Patent No. 4,151,387 A) disclosed a metal base cookware induction heating apparatus comprising a discharge unit configured to discharge a capacitor with a constant discharge current.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761